                Case 2:19-cv-00793-RSL Document 95 Filed 01/02/20 Page 1 of 5




 1                                                              HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8 CHARLOTTE WINELAND, Individually, and               Case No. 2:19-cv-00793-RSL
   SUSAN WINELAND, as Personal
 9 Representative of the Estate of JOHN DALE           DECLARATION OF G. WILLIAM SHAW
10 WINELAND, Deceased,                                 IN SUPPORT OF DEFENDANT CRANE
                                 Plaintiffs,           CO.’S MOTION FOR SUMMARY
11        v.                                           JUDGMENT

12 AIR & LIQUID SYSTEMS CORPORATION,                   NOTED FOR HEARING: January 24, 2020
   et al.
13                       Defendants.                   ORAL ARGUMENT REQUESTED
14

15         I, G. William Shaw, hereby declare and state:

16         1.       I am counsel of record for Crane Co. in the above-captioned matter. I am

17 over the age of eighteen, competent to testify, and make the following statements based on

18 personal knowledge.

19         2.       Mr. Wineland did not give a deposition prior to his passing. Plaintiffs have

20 not identified any fact witnesses to testify regarding Mr. Wineland’s work in the Navy,

21 including his alleged work with Crane Co. equipment.

22         I declare under penalty of perjury under the laws of the State of Washington that the

23 foregoing is true and correct.

24         SIGNED at Seattle, Washington, this 2nd day of January, 2020.
25
                                                     By: s/ G. William Shaw
26                                                       G. William Shaw, WSBA # 8573

     DECLARATION OF G. WILLIAM SHAW IN
                                                                                     K&L GATES, LLP
     SUPPORT OF DEFENDANT CRANE CO.’S                                         925 FOURTH AVENUE, SUITE 2900
     MOTION FOR SUMMARY JUDGMENT - 1                                         SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                 FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 95 Filed 01/02/20 Page 2 of 5




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on January 2, 2020, I caused the foregoing to be served via email on

 3 all parties of record as follows:

 4       Brian D. Weinstein                            Mark B. Tuvim
         Alexandra B. Caggiano                         Kevin J. Craig
 5       Weinstein Caggiano PLLC                       Trevor J. Mohr
         601 Union Street, Suite 2420                  Gordon & Rees Scully Mansukhani, LLP
 6       Seattle, WA 98101                             701 Fifth Avenue, Suite 2100
         Email: brian@weinsteincaggiano.com            Seattle, WA 98104
 7               alex@weinsteincaggiano.com            Email: mtuvim@grsm.com
                 service@weinsteincaggiano.com                  kcraig@grsm.com
 8
                                                                tmohr@grsm.com
 9       Scott L. Frost                                         seaasbestos@grsm.com
         Andrew Seitz (admitted pro hac vice)
                                                       Attorneys for Air & Liquid Systems
10       Frost Law Firm PC
                                                       Corporation; Ingersoll-Rand Company;
         273 West 7th Street
                                                       Milwaukee Valve Company, Inc.; and
11       San Pedro, CA 90731
                                                       Velan Valve Corporation
         Email: scott@frostlawfirm.com
12              andrew@frostlawfirm.com
                admin@frostlawfirm.com
13
         Attorneys for Plaintiffs
14       Jeffrey M. Odom                               Ronald C. Gardner
         Angie R. Nolet                                Gardner Trabolsi & Associates PLLC
15       Lane Powell PC                                2200 Sixth Avenue, Suite 600
         1420 5th Avenue, Suite 4200                   Seattle, WA 98121
16       Seattle, WA 98101                             Email: rgardner@gandtlawfirm.com
         Email: odomj@lanepowell.com
17                                                     Attorneys for Auburn Technology, Inc.
                  noleta@lanepowell.com
18       Attorneys for Anchor/Darling Valve
         Company (improperly named as
19       Flowserve US, Inc.)
         Jeanne F. Loftis                              Christine E. Dinsdale
20       Lorianne Hanson                               Rachel A. Rubin
         Bullivant Houser Bailey PC                    Soha & Lang, P.S.
21
         888 SW Fifth Avenue, Suite 300                1325 Fourth Avenue, Suite 2000
22       Portland, OR 97204                            Seattle, WA 98101-2570
         Email: jeanne.loftis@bullivant.com            Email: dinsdale@sohalang.com
23               lorianne.hanson@bullivant.com                  rubin@sohalang.com
                 asbestos-pdx@bullivant.com                     asbestos@sohalang.com
24       Attorneys for Aurora Pump Company; and        Attorneys for BW/IP, Inc.; Alfa Laval, Inc.;
         Taco, Inc.                                    and Flowserve Corporation f/k/a the
25                                                     Duriron Company (improperly named as
                                                       Flowserve US, Inc.)
26

     DECLARATION OF G. WILLIAM SHAW IN
                                                                                     K&L GATES, LLP
     SUPPORT OF DEFENDANT CRANE CO.’S                                         925 FOURTH AVENUE, SUITE 2900
     MOTION FOR SUMMARY JUDGMENT - 2                                         SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                 FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 95 Filed 01/02/20 Page 3 of 5




 1       Ryan W. Vollans                                 Christopher S. Marks
         Nicole R. MacKenzie                             Erin P. Fraser
 2       Megan E. Uhle                                   Tanenbaum Keale, LLP
         Williams Kastner                                One Convention Place
 3       601 Union Street, Suite 4100                    701 Pike Street, Suite 1575
         Seattle, WA 98101                               Seattle, WA 98101
 4       Email: rvollans@williamskastner.com             Email: cmarks@tktrial.com
                  nmackenzie@williamskastner.com                  efraser@tktrial.com
 5                                                                seattle.asbestos@tktrial.com
                  muhle@williamskastner.com
                  wkgasbestos@williamskastner.com        Attorneys for CBS Corporation; Electrolux
 6                                                       Home Products, Inc.; and General Electric
         Attorneys for Carrier Corporation
                                                         Company
 7
         Timothy K. Thorson                              Claude Bosworth
 8       Carney Badley Spellman PS                       Shaun M. Morgan
         701 Fifth Avenue, Suite 3600                    Rizzo Mattingly Bosworth PC
 9       Seattle, WA 98104                               1300 SW Sixth Avenue, Suite 330
         Email: thorson@carneylaw.com                    Portland, OR 97201-3530
10                asbestos@carneylaw.com                 Email: cbosworth@rizzopc.vom
11       Attorneys for Cleaver-Brooks, Inc.                      smorgan@rizzopc.com
                                                                asbestos@rizzopc.com
12                                                       Attorneys for Curtiss-Wright Flow Control
                                                         Corp.; and Gardner Denver, Inc.
13
         Randy J. Aliment                                Michael E. Ricketts
14       Rachel Tallon Reynolds                          James E. Horme
         Taryn M. Basauri                                Gordon Thomas Honeywell
15       Lewis Brisbois Bisgaard & Smith LLP             600 University Street, Suite 2915
         1111 Third Avenue, Suite 2700                   Seattle, WA 98101
16       Seattle, WA 98101                               Email: mricketts@gth-law.com
         Email: randy.aliment@lewisbrisbois.com                   jhorne@gth-law.com
17                rachel.reynolds@lewisbrisbois.com               service@gth-law.com
                  taryn.basauri@lewisbrisbois.com
18                                                       Attorneys for IMO Industries, Inc.
                  Seattle-Asbestos@lewisbrisbois.com
19       Attorneys for Flowserve US, Inc., solely as
         successor-in-interest to Edward Valves, Inc.;
20       Invensys Systems, Inc.; and Robertshaw
         Controls Co.
21

22

23

24

25

26

     DECLARATION OF G. WILLIAM SHAW IN
                                                                                        K&L GATES, LLP
     SUPPORT OF DEFENDANT CRANE CO.’S                                            925 FOURTH AVENUE, SUITE 2900
     MOTION FOR SUMMARY JUDGMENT - 3                                            SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                    FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 95 Filed 01/02/20 Page 4 of 5




 1       Dana C. Kopij                              Christopher S. Marks
         Tyler J. Hermsen                           Malika Johnson
 2       Williams Kastner                           Erin P. Fraser
         601 Union Street, Suite 4100               Alice C. Serko
 3       Seattle, WA 98101                          Tanenbaum Keale, LLP
         Email: dkopij@williamskastner.com          One Convention Place
 4                thermsen@williamskastner.com      701 Pike Street, Suite 1575
                  WKGasbestos@williamskastner.com   Seattle, WA 98101
 5                                                  Email: cmarks@tktrial.com
         Attorneys for The Nash Engineering Company          mjohnson@tktrial.com
 6                                                           efraser@tktrial.com
                                                             aserko@tktrial.com
 7                                                           seattle.asbestos@tktrial.com

 8                                                     George D. Yaronh (admitted pro hac vice)
                                                       D. David Steel (admitted pro hac vice)
 9                                                     Yaron & Associates
                                                       1300 Clay Street, Suite 800
10                                                     Oakland, CA 94612
                                                       Email: gyaron@yaronlaw.com
11                                                            dsteele@yaronlaw.com
12                                                     Attorneys for Puget Sound Commerce
                                                       Center, Inc.
13
         J. Scott Wood                                 J. Scott Wood
14       Diane C. Babbitt                              Kyle Jones
         Foley & Mansfield                             Foley & Mansfield
15       999 Third Avenue, Suite 3760                  999 Third Avenue, Suite 3760
         Seattle, WA 98104                             Seattle, WA 98104
16       Email: swood@foleymansfield.com               Email: swood@foleymansfield.com
                  dbabbitt@foleymansfield.com                   kjones@foleymansfield.com
17                asbestos-sea@foleymansfield.com               asbestos-sea@foleymansfield.com

18       Attorneys for Syd Carpenter Marine            Attorneys for Tate Andale, Inc.
         Contractor, Inc.
19       James D. Hicks
         Brian B. Smith
20       Foley & Mansfield
         999 Third Avenue, Suite 3760
21
         Seattle, WA 98104
22       Email: jhicks@foleymansfield.com
                  bsmith@foleymansfield.com
23                asbestos-sea@foleymansfield.com
         Attorneys for The WM Powell Company
24

25

26

     DECLARATION OF G. WILLIAM SHAW IN
                                                                                     K&L GATES, LLP
     SUPPORT OF DEFENDANT CRANE CO.’S                                         925 FOURTH AVENUE, SUITE 2900
     MOTION FOR SUMMARY JUDGMENT - 4                                         SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                 FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 95 Filed 01/02/20 Page 5 of 5




 1         I declare under penalty of perjury under the laws of the State of Washington that the

 2 foregoing is true and correct

 3         SIGNED at Seattle, Washington this 2nd day of January, 2020.

 4
                                                s/ Mary J. Klemz
 5                                              Mary J. Klemz, Sr. Practice Assistant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DECLARATION OF G. WILLIAM SHAW IN
                                                                                     K&L GATES, LLP
     SUPPORT OF DEFENDANT CRANE CO.’S                                         925 FOURTH AVENUE, SUITE 2900
     MOTION FOR SUMMARY JUDGMENT - 5                                         SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                 FACSIMILE: (206) 370-6169
